IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DALE MICHAEL WAKEFIELD,                     : No. 49 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
EVAN LOWRY, II,                             :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of October, 2019, the Petition for a Writ of Quo Warranto

is DISMISSED with prejudice.